Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-4-19 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species C (Fig. 8) in the reply filed on 2-22-21 is acknowledged.

Rejoined Claims
Claim 1 is allowable.  Claims 9 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, C, D, and E as set forth in the Office action mailed on 31 December 2020, is hereby withdrawn and claims 9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0245368) in view of Wyatt et al. (US 2013/0021352).
Regarding claim 14, Chen (Fig. 1 and 2) discloses a display method, comprising:
receiving original pixel data (A0, A1, A2, etc. on 104) corresponding to at least one row of pixels (a “line” of pixel data from the “line buffer” as discussed in [0014]) in a display panel (just called a “display” in [0014]);
performing data reorganization on the original pixel data to obtain reorganized pixel data (eg. to obtain ABAB data on bus C, as seen in Fig. 2); and
wherein the original pixel data are transmitted through at least one of data channels (bus A) according to a first clock cycle (called a “first clock rate” in [0017]), and the reorganized pixel data are transmitted through at least one of the data channels (bus C) according to a second clock cycle different from the first clock cycle (“a second clock rate twice the first clock rate” as discussed in [0017]).
However, Chen fails to teach or suggest converting the reorganized pixel data to low voltage differential signal.
Wyatt (Fig. 1 and 2) discloses a display method, comprising:
receiving original pixel data (P0, P1, etc.) corresponding to at least one row of pixels (called a “horizontal line” in [0052]) in a display panel (216);
performing data reorganization on the original pixel data to obtain reorganized pixel data (seen in Fig. 2C); and
converting the reorganized pixel data to low voltage differential signal (LVDS discussed in [0046]) for display of the display panel (Fig. 2C is transmit over 280 to display an image on the panel, see [0050]),
wherein the original pixel data are transmitted through at least one of data channels (gpu 240 receives the original pixel data via 113, see [0030]), and the reorganized pixel data (seen in Fig. 2C) are transmitted through at least one of the data channels (280) according to a second clock cycle (eg. “one of three link symbol clock rates, as specified by the eDP specification (162 MHz, 270 MHz or 540 MHz)” as discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen so the reorganized pixel data is converted to a low voltage differential signal as taught by Wyatt because LVDS is a well know video interface (discussed in [0029], and also shown between the TCON 210 and drivers in Fig. 2A of Wyatt).

Allowable Subject Matter
Claims 1-11, 14-17, 19-21, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wyatt discloses (Fig. 1 and 2) a data conversion method, comprising performing data reorganization on original pixel data (pixel data discussed in [0032]) corresponding to at least one row of pixels (called a “horizontal line” of pixels in [0052]) in a display panel (216) to obtain reorganized pixel data, wherein the original pixel data are transmitted through at least one of data channels (across 113), part of the original pixel data transmitted through any one of the data channels is divided into N original pixel data groups (eg. P0, P1, P2, etc. as discussed in [0052]), and each of the original pixel data groups comprises a first original portion and a second original portion in a sequential arrangement (eg. P0 corresponds to a first pixel in the row and P1 corresponds to a second pixel in the row, see [0052]);
the reorganized pixel data are transmitted through at least one of the data channels (eg. the eDP Lane0 of 280, discussed in [0047] and seen in Fig. 2C) according to a second clock cycle (eg. a “link symbol clock rate” discussed in [0047]), part of the reorganized pixel data transmitted through any one of the data channels is divided into a plurality of reorganized pixel data groups according to the first clock cycle (P0 is organized onto the first channel “eDP Lane0” while P1 is organized onto the second channel “eDP Lane1,” etc.), and each of the reorganized pixel data groups comprises a first reorganized portion and a second reorganized portion in a sequential arrangement (eg. a first reorganized portion P0 is followed by a second reorganized portion P4, seen in “eDP Lane0” of Fig. 2C).

Hall (US 2015/0186098) discloses (Fig. 2, 5, and 6) a data conversion method, comprising:
performing data reorganization on original pixel data (eg. pixel 0-1151, seen in Fig. 5) corresponding to at least one row of pixels in a display panel (seen in Fig. 2A) to obtain reorganized pixel data (eg. reorganized into a “daisy chain” as discussed in [0066]), wherein the original pixel data are transmitted through at least one of data channels (“Data” from 140) according to a first clock cycle (called a “bit clock” in [0068]), part of the original pixel data transmitted through any one of the data channels is divided into N original pixel data groups according to the first clock cycle (eg. 51A-E, seen in Fig. 6A and discussed in [0067]), and each of the original pixel data groups comprises a first original portion (eg. 51A) and a second original portion (eg. 51B) in a sequential arrangement (seen adjacent to each other in 150C).

However, none of the currently cited references of record teaches or suggests wherein the reorganized pixel data are transmitted through at least one of the data channels “according to a second clock cycle different from the first clock cycle,” or wherein “for any one of the data channels, the performing data reorganization on the original pixel data corresponding to at least one row of pixels in the display panel to obtain the reorganized pixel data comprises:
forming a first reorganized portion of an (n)th reorganized pixel data group by a first original portion of an (n-1)th original pixel data group, and forming a second reorganized portion of the (n)th reorganized pixel data group by a second original portion of an (n)th original pixel data group, wherein n is an integer satisfying 1<n≤N, and N is an integer greater than one” when combined with each of the other currently cited claim limitations.

Claim 15 is directed towards a data conversion device instead of a data conversion method, but otherwise recites claim limitations substantially identical to those of claim 1, and so is allowable for the same reasons.

Claims 2-11, 16, 17, 19-21, 27, and 28 are dependent upon claims 1 and 15, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691